NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0653n.06
                            Filed: August 2, 2005

                                             No. 04-1790

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JENNIFER ZIMMER-STEINHEBEL,                        )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
COMCAST ADVERTISING SALES, INC., a                 )    EASTERN DISTRICT OF MICHIGAN
foreign corporation; COMCAST                       )
CORPORATION, a foreign corporation;                )
BRENT GRAVES, an individual; CORKY                 )
DAVIS, an individual; and MARILYN                  )
SCLAFANI, an individual.                           )
                                                   )
       Defendants-Appellees.                       )



       Before: DAUGHTREY and COOK, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Jennifer Zimmer-Steinhebel appeals the district court’s order granting

summary judgment for Comcast Advertising Sales, Inc., Comcast Corporation, Brent Graves, Corky

Davis, and Marilyn Sclafani. After reviewing the record, the parties’ briefs, and the applicable law,

this court determines that no jurisprudential purpose would be served by a panel opinion and affirms

the district court’s decision for the reasons stated in that court’s opinion.




       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.